UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02968-99 Name of Registrant: Vanguard Trustees’ Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period:November 1, 2011 – October 31, 2012 Item 1: Reports to Shareholders Annual Report | October 31, 2012 Vanguard International Value Fund > For the 12 months ended October 31, 2012, Vanguard International Value Fund returned 6.00%, exceeding the return of its benchmark index and the average return of peer funds. > International stocks lagged the U.S. market as Eurozone debt worries discouraged investors, while the rising value of the U.S. dollar further crimped returns for those in the States. > The advisors’ European selections were the prime contributor to the fund’s outperformance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 15 Financial Statements. 17 Your Fund’s After-Tax Returns. 32 About Your Fund’s Expenses. 33 Trustees Approve Advisory Agreement. 35 Glossary. 37 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended October 31, 2012 Total Returns Vanguard International Value Fund 6.00% MSCI All Country World Index ex USA 3.98 International Funds Average 5.88 International Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance October 31, 2011, Through October 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard International Value Fund $28.98 $29.78 $0.842 $0.000 1 Chairman’s Letter Dear Shareholder, International stocks navigated through some adversity to deliver modest returns for the 12 months ended October 31, 2012. Europe’s debt drama and the slowing global economy dominated the spotlight, causing investors to swing from optimism to pessimism and back again. Vanguard International Value Fund finished its fiscal year with a return of 6.00%. The fund outpaced its benchmark index, the MSCI All Country World Index ex USA, and also beat the average return of its peers. The fund advisors’ European holdings were the best performers, while selections in the Pacific region lagged the benchmark. Among industries around the globe, financial and health care stocks did the best for the fund. Currency effects worked against it, however, as the U.S. dollar’s strength against most major currencies, notably the euro and the Japanese yen, detracted from results for U.S.-based investors during the period. Please note that in August, the fund’s trustees restructured its advisory arrangement. ARGA Investment Management, LP, now manages the portion of the fund formerly overseen by AllianceBernstein. The two professionals managing ARGA’s portfolio—A. Rama Krishna, the firm’s founder and chief investment officer, and Steven Morrow, its director of research—have each worked for about two decades 2 in investment management. Their approach to finding undervalued stocks complements the strategies employed by the fund’s other advisors. Also, as I mentioned in your fund’s semiannual report, the fund’s redemption fee was eliminated effective May 23. The board of trustees determined that the fee, one of several measures in place to discourage frequent trading, was no longer needed. U.S. stocks led the advance for global equity markets U.S. stocks returned about 14% for the 12 months through October, far exceeding the aggregate return of their international counterparts. Stocks in Europe and Asia posted gains, but these were relatively small by comparison. The advances came amid efforts by U.S. and European central bankers to manage risks to the U.S. economy and the finances of European governments and banks. The president of the European Central Bank declared in July that policymakers would do whatever was needed to preserve the euro common currency. Although investors’ worries have eased, Europe’s financial troubles are by no means resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in Market Barometer Average Annual Total Returns Periods Ended October 31, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 14.97% 13.48% 0.53% Russell 2000 Index (Small-caps) 12.08 14.82 1.19 Dow Jones U.S. Total Stock Market Index 14.45 13.62 0.75 MSCI All Country World Index ex USA (International) 3.98 3.74 -5.08 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.25% 6.08% 6.38% Barclays Municipal Bond Index (Broad tax-exempt market) 9.03 6.84 6.02 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.08 0.56 CPI Consumer Price Index 2.16% 2.28% 2.06% 3 market volatility, as fiscal tightening persists in the face of weak economic growth. Bonds continued their march, but leaner times may lie ahead The broad U.S. taxable bond market returned about 5% for the 12 months. Municipal bonds delivered a robust performance, returning 9%. As bond prices rose, the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it still remained exceptionally low by historical standards. Bondholders have enjoyed years of healthy returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are much more modest. As yields remain low, the opportunity for similarly strong returns diminishes. The Federal Reserve announced on September 13 that it would continue to hold its target for short-term interest rates between 0% and 0.25% at least through mid-2015. The exceptionally low rates, in place since late 2008, kept a tight lid on returns from money market funds and savings accounts. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average International Value Fund 0.41% 1.37% The fund expense ratio shown is from the prospectus dated October 12, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2012, the fund’s expense ratio was 0.40%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: International Funds. 4 U.K. and German holdings were among the best performers European stocks continued to make up about half of International Value’s assets during the fiscal year, and the advisors’ European selections, particularly those in the United Kingdom and Germany, were the best performers, helping the fund to outdistance its performance benchmark. Holdings in the United Kingdom—the country with the largest presence in the fund by far—rose about 11%, powered by returns from financial and consumer discretionary issues. As often happens in stock investing, these two sectors rebounded from double-digit losses in the previous fiscal year. In its German portfolio, the fund’s return approached 20%, easily outperforming the German stock market. Here the advisors’ selections in information technology and health care did especially well. On the other hand, a notable blow to the fund’s European results came from its position in Nokia, the struggling Finnish mobile phone maker. Nokia’s stock lost more than half of its value and was the single biggest drag on fund performance. The fund’s advisors largely steered clear of troubled Greece. International Value’s positions in emerging markets also outperformed those markets in the benchmark, but by a much smaller margin. Holdings in South Korea, South Africa, and Thailand did best. The fund’s relative performance was hurt by the Total Returns Ten Years Ended October 31, 2012 Average Annual Return International Value Fund 8.79% Spliced International Index 7.55 International Funds Average 7.34 For a benchmark description, see the Glossary. International Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 advisors’ selections in Russia and Brazil, where markets declined, and the fund’s holdings did even worse. In developed Asian markets, the fund’s holdings hurt its performance. Those in Japan proved to be a particular drag, retreating about –11%. The advisors’ selections in Japan’s struggling consumer discretionary, IT, and industrial sectors were among the bigger losers in the fund over the year. In terms of industry groups across markets, financial stocks remained the largest sector in the fund, favored by the advisors because they currently trade at a relatively significant discount to book value, a typical value characteristic. These stocks rebounded nicely from their losses of a year earlier. Central-bank actions appeared to brighten the prospects that the large corporate banks could cope with their stressed sovereign-debt holdings and hobbled balance sheets. The advisors’ selections in this sector easily outperformed the financial stocks in the benchmark index. Health care companies posted the highest returns (+19%) among all ten sectors in the fund, and the advisors’ selections outperformed the overall industry, as represented in the index, by a couple of percentage points. The sector that detracted most from International Value’s return was consumer discretionary, with particularly poor results from the consumer electronics and homebuilding subsectors. For more information on the fund’s investment strategies and positioning, please see the Advisors’ Report that follows this letter. Over the long term, the fund has done well For the ten years ended October 31, Vanguard International Value Fund returned an average of 8.79% per year, more than 1 percentage point better than both the average return of its peer group and the gain of its benchmark index. In light of the past decade’s challenges, which include the worst global financial downturn since the Great Depression and a prolonged crisis surrounding the world’s largest currency bloc, the fund’s performance has been gratifying. In fact, the fund has outperformed its benchmark index in eight of the last ten fiscal years. Of course, those years have included periods when staying the course required some resolve to look beyond the worrisome headlines. Perhaps we can draw two important lessons from the past decade. First, the fund’s talented advisors can deliver market-beating returns, especially because they aren’t burdened by high expense ratios. The second lesson is more generally about the benefits of sticking with a long-term investment. You need to balance your willingness to take risk with your need to earn rewards. We believe the best way to manage this trade-off is through combining higher-risk assets such as stocks with lower-risk assets such as bonds and cash in an 6 allocation that remains relatively steady over time. Once the balance is struck, however, be prepared to sit tight through the occasional—and inevitable—periods of turbulence in higher-risk assets. These alarming setbacks are the price we pay for the potential for longer-term reward. Broad diversification’s benefits hold true across the globe As I noted earlier, and as you’ve seen in the headlines, Europe faces profound financial challenges. We’ve received questions during the year from clients concerned about both the outlook for the region and the wisdom of investing in Europe at all. Why not focus investments in countries with the fastest-growing economies? That strategy has intuitive appeal, but our research suggests that a better approach is to hold a broadly diversified portfolio of international stocks, including European equities, which account for about a quarter of global market capitalization. We’ve found that concentrated international investments can lead to higher volatility in a portfolio, often without producing higher returns. Another insight from Vanguard experts: Surprising as it may seem, there’s been little connection historically between the rate of a country’s economic growth and its stock returns. For example, the returns for U.S. stocks and British stocks were nearly identical from 1900 to 2009, even as U.S. economic growth eclipsed that of Great Britain. (You can read this research in Investing in Emerging Markets: Evaluating the Allure of Rapid Economic Growth , available at vanguard.com/research.) Of course, no one can say for sure what the future returns for a particular country’s stocks will be. That’s one of the reasons why we consistently embrace broad diversification, which is a time-tested way to help manage the risks of investing both at home and abroad. Vanguard International Value Fund, which provides diversified, low-cost exposure to international stocks, can play a useful role in such a balanced approach. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 12, 2012 7 Advisors’ Report For the 12 months ended October 31, 2012, Vanguard International Value Fund returned 6.00%. Your fund is managed by four independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table below presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal period and of how the portfolio’s positioning reflects this assessment. These reports were prepared on November 15, 2012. Vanguard International Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Lazard Asset Management LLC 30 1,946 The advisor uses a research-driven, bottom-up, relative-value approach in selecting stocks. The goal is to identify individual stocks that offer an appropriate trade-off between low relative valuation and high financial productivity. Edinburgh Partners Limited 27 1,777 The advisor employs a concentrated, low-turnover, value-oriented investment approach that results in a portfolio of companies with good long-term prospects and below-market price/earnings ratios. In-depth fundamental research on industries and companies is central to this investment process. ARGA Investment Management, 23 1,458 The advisor believes that investors overreact to LP short-term developments, leading to opportunities to generate gains from investing in “good businesses at great prices.” Its value-oriented process uses a dividend discount model to select stocks that trade at a discount to intrinsic value based on the company’s long-term earnings power and dividend-paying capability. Hansberger Global Investors, Inc. 18 1,158 The advisor employs traditional, bottom-up fundamental analysis to identify undervalued investment opportunities. A team of analysts operating around the world evaluates companies from both economic and geographic perspectives. Cash Investments 2 126 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor may also maintain a modest cash position. 8 Lazard Asset Management LLC Portfolio Managers: Michael G. Fry, Managing Director Michael A. Bennett, CPA, Managing Director The 12-month period ended October 31, 2012, was eventful and volatile, but it concluded with a significant increase for international equity markets. A number of macroeconomic events moved markets during the fiscal year. In the final months of 2011, slowing global economic growth and sovereign-debt problems in Europe were major concerns. The mid-December announcement of a European Central Bank plan to provide liquidity to banks heartened markets, as it signaled the ECB’s readiness to backstop the banking system. The ECB went on to provide more than a trillion dollars’ worth of three-year financing at 1% interest rates This program substantially eased financing issues for banks and, to some extent, for the Spanish and Italian governments during the initial months of calendar 2012. Investor sentiment improved when the European Union summit called in June for the establishment of a single banking supervisor as well as for allowing the European Stability Mechanism (ESM) to directly inject capital into troubled banks. In July, ECB President Mario Draghi signaled that the bank was committed to preserving the Eurozone and would do “whatever it takes” to do so. In September, investors welcomed Mr. Draghi’s introduction of the Outright Monetary Transactions (OMT) program, which focused on the unlimited purchase of bonds in the secondary sovereign market. As outlined by Mr. Draghi, the OMT will help the region’s troubled peripheral economies, such as Spain and Italy, to access funding markets upon agreement to strict budgetary conditions. Furthermore, Germany’s Constitutional Court turned away a challenge to the ESM, the Eurozone’s permanent bailout facility, bolstering investor confidence in the region. Elsewhere, the U.S. Federal Reserve announced its third round of quantitative easing (QE3), which focuses on the purchase of mortgage-backed securities. Fed Chairman Ben Bernanke stated that QE3 would continue until the U.S. labor market improved. The Bank of Japan announced its own monetary easing in September by increasing its asset-purchase program. Chinese authorities also took steps, announcing that they would reduce interest rates and decrease bank reserve requirements as Chinese exports and manufacturing activity declined. From a sector perspective, market leadership was mixed globally, as neither traditionally defensive nor cyclical sectors prevailed. The strongest sectors included health care, financials, and consumer staples; among the weakest were utilities, materials, and information technology. Within the telecommunication services sector, our portfolio’s position in Australian telecommunications provider Telstra 9 performed well. The company’s shares rose following the announced sale of its New Zealand operation, TelstraClear, to Vodafone New Zealand. A holding in Telekomunikasi Indonesia also did well as the company showed strong operating results. The portfolio also benefited from stock selection within the information technology sector. Holdings in Germany’s SAP and in Taiwan Semiconductor Manufacturing benefited from resilient earnings, strong end-user demand, and, in the case of SAP, completion of merger-and-acquisition transactions. Conversely, our stock selections in the financial sector detracted from the portfolio’s performance relative to its benchmark, despite outperformance from our position in the Thai bank Kasikornbank. A position in Banco do Brasil suffered as the government increased pressure on banks to reduce borrowing costs. Selection also hurt returns in the consumer discretionary sector, where shares of Brazilian home builder MRV Engenharia were affected by pressure on the company’s profit margins. In addition, positions in two auto parts manufacturers proved disappointing: South Korea’s Hyundai Mobis was hurt by a strike at Hyundai Motor and Kia, while France’s Valeo declined because of weakening conditions in Europe. These underperformers more than offset a profitable position in South African retailer Mr Price Group. Edinburgh Partners Limited Portfolio Manager: Sandy Nairn, Director and CEO Given the prevailing levels of economic uncertainty, asset markets have attached an increasingly excessive premium to near-term predictability. The most expensive stocks in the portfolio during the year all fell into this category. Some, such as Diageo, have been sold; others have been trimmed, and yet more are creeping into the valuation range where action will be required. The evidence of investors’ desire for the appearance of capital protection is readily apparent in U.S. government bonds. Investors are currently willing to ignore the potential perils of buying a bond on a negative real yield. In equity markets, the picture is identical. Companies, sectors, or markets in which potential short-term earnings are perceived as more predictable have risen to command substantial premiums. Conversely, areas where earnings are considered more volatile have been heavily penalized. Note that this is not the same as assigning a higher valuation in return for better long-term earnings growth. Rather, there has been a flight to instruments that appear to have the fewest unknowns. In our view, investors’ desire for predictability has skewed valuations significantly. When markets are rising, all that is considered in the risk-reward equation is the reward component, when actually the key consideration should be risk. 10 Conversely, when uncertainty and fear stalk the markets, risk naturally becomes the central focus. At this point in the cycle investors need to consider more carefully the potential rewards. Safety and predictability are not interchangeable. In the long run, safety derives from valuation; however, with current valuations, there may be little safety in the areas with highest predictability. Paradoxically, the greatest safety may well be found in the most unloved areas, where expectations are lowest. This investment view is commonly cited, but more often than not as an explanation after the fact. We believe that the level of skew in markets makes for an exciting absolute and relative outlook for investors who are prepared to follow the valuations. ARGA Investment Management, LP Portfolio Managers: A. Rama Krishna, CFA, Founder and Chief Investment Officer Steven Morrow, CFA, Director of Research International equity markets performed strongly during the last three months of the fiscal year, when ARGA began advising Vanguard International Value Fund. Favorable market drivers included actions by the Federal Reserve and the European Central Bank, an easing of systemic risks in Europe, and expectations for Chinese government stimulus. Additional performance drivers were related to ARGA’s focus on owning deeply undervalued securities. We seek valuation opportunities irrespective of prevailing consensus. Our elevated exposure to financial services businesses, particularly in Europe, is a prime example. Nine of the top ten contributors to the portfolio’s performance were financial institutions. U.K.-based Barclays and Dutch-based ING Groep led the three-month consecutive gains. ARGA is acutely aware of the challenges facing financial institutions. Still, our dividend discount model valuation indicates significant upside potential given these businesses’ strong core franchises and capital positions. The risks appear manageable even under our rigorous stress scenarios. While our financial sector exposure is significant, it is highly diversified across a range of financial products and services, regions, and earnings streams. Apart from financials, we see good opportunities in cyclically depressed businesses with strong market positions throughout Europe and Asia, excluding Japan. Unlike many investors who are willing to pay a premium for stability and certainty, we see little valuation potential in the more defensive consumer staples, pharmaceuticals, utilities, and telecommunication services sectors. We are under no illusion that the problems faced by Europe and other stressed regions are easily fixable in the near term. However, we remain confident that the undervalued stocks we own can generate healthy long-term returns as economic conditions eventually normalize. 11 Hansberger Global Investors, Inc. Portfolio Managers: Ronald Holt, CFA, CEO and Co-Chief Investment Officer—Value Team Aureole L.W. Foong, Managing Director—Emerging Markets Equity markets were volatile over the past year, a span marked by periods of euphoria and pessimism. While Europe’s effort to contain its debt crisis was a key issue over the period, investors also worried about deteriorating economic data globally, the pending presidential election in the United States, and the transition of political power in China. Central banks around the world responded to these concerns by implementing unorthodox monetary policies meant in part to push investors into risky assets. Although stocks managed small gains, it was a very difficult year for investor confidence. Against this backdrop, our holdings in the health care, telecommunications, and utilities sectors made the most significant contributions to our portfolio’s 12-month performance. The health care sector was the strongest group in the benchmark index, and our holdings, led by Astellas Pharma and Bayer, outperformed for the period. In the telecommunications sector, our holding in South Africa-based MTN Group performed well, driven by growth in the company’s operations in Africa and the Middle East. Shares of Cemig, a Brazilian utility, also outperformed, despite slumping late in the period after the government announced plans to cut electricity rates. Investments in the economically sensitive consumer discretionary and materials sectors were the most significant detractors from performance. Faurecia, a French auto parts company, and Gafisa, a Brazilian homebuilder, suffered share price declines as investors worried about the impact of a slowing economy on their businesses. Similar concerns, particularly the prospect of a slowdown in China, hurt commodities and commodity producers over the past year. In the materials sector, our investments in Eurasian Natural Resources and Evraz were the most significant detractors. In our view, the uncertainties that have unsettled markets over the past two years are likely to persist, contributing to ongoing volatility. Although we believe the global recovery will continue, we expect it to remain well below par and somewhat fragile. That said, we continue to be positive about the long-term prospects for equities. The uncertainty in the global economy has created a significant opportunity for investors in companies with strong balance sheets, visible cash flow, stable dividends, and attractive valuations. We believe these companies are well-positioned to provide positive returns for investors over the long term. 12 International Value Fund Fund Profile As of October 31, 2012 Portfolio Characteristics MSCI AC World Index Fund ex USA Number of Stocks 209 1,832 Median Market Cap $30.8B $28.0B Price/Earnings Ratio 15.5x 14.4x Price/Book Ratio 1.3x 1.4x Return on Equity 16.3% 16.9% Earnings Growth Rate 3.9% 4.9% Dividend Yield 3.0% 3.4% Turnover Rate 53% — Ticker Symbol VTRIX — Expense Ratio 1 0.41% — Short-Term Reserves 1.3% — Sector Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Consumer Discretionary 10.6% 9.1% Consumer Staples 8.8 10.4 Energy 10.1 10.9 Financials 23.3 25.1 Health Care 8.7 7.4 Industrials 14.3 10.5 Information Technology 10.8 6.2 Materials 6.1 11.1 Telecommunication Services 6.6 5.6 Utilities 0.7 3.7 Volatility Measures Spliced MSCI AC International World Index Index ex USA R-Squared 0.98 0.98 Beta 1.04 1.04 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Sanofi Pharmaceuticals 2.2% Unilever Packaged Foods & Meats 2.2 SAP AG Application Software 2.0 Samsung Electronics Co. Ltd. Semiconductors 1.7 China Mobile Ltd. Wireless Telecommunication Services 1.4 ING Groep NV Diversified Financial Services 1.3 Royal Bank of Scotland Group plc Diversified Banks 1.3 Carnival plc Hotels, Resorts & Cruise Lines 1.2 GlaxoSmithKline plc Pharmaceuticals 1.2 Barclays plc Diversified Banks 1.2 Top Ten 15.7% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratio shown is from the prospectus dated October 12, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2012, the expense ratio was 0.40%. 13 International Value Fund Market Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Europe United Kingdom 20.9% 15.8% France 8.8 6.4 Germany 6.2 5.9 Switzerland 5.9 6.0 Netherlands 4.1 1.7 Sweden 2.6 2.1 Italy 2.4 1.5 Spain 1.4 2.0 Belgium 1.1 0.8 Other 2.1 2.5 Subtotal 55.5% 44.7% Pacific Japan 13.1% 13.3% Hong Kong 2.5 2.1 Singapore 2.4 1.3 Australia 2.0 6.2 Other 0.0 0.1 Subtotal 20.0% 23.0% Emerging Markets China 5.4% 4.4% South Korea 4.5 3.6 Russia 2.6 1.4 Brazil 2.1 3.0 Indonesia 1.0 0.7 Taiwan 1.0 2.5 Other 2.9 8.1 Subtotal 19.5% 23.7% North America United States 3.0% 0.0% Canada 1.8 8.2 Subtotal 4.8% 8.2% Middle East 0.2% 0.4% 14 International Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2002, Through October 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment International Value Fund 6.00% -5.58% 8.79% $23,226 ••••• • Spliced International Index 3.98 -6.12 7.55 20,710 – International Funds Average 5.88 -5.82 7.34 20,302 MSCI All Country World Index ex USA 3.98 -5.08 9.31 24,362 For a benchmark description, see the Glossary. International Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 15 International Value Fund Fiscal-Year Total Returns (%): October 31, 2002, Through October 31, 2012 For a benchmark description, see the Glossary. Average Annual Total Returns: Periods Ended September 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years International Value Fund 5/16/1983 16.57% -4.91% 9.26% 16 International Value Fund Financial Statements Statement of Net Assets As of October 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.0%) 1 Australia (1.7%) BHP Billiton Ltd. 1,446,336 51,208 Orica Ltd. 879,756 22,917 Westpac Banking Corp. 769,861 20,354 Commonwealth Bank of Australia 257,278 15,407 109,886 Belgium (1.1%) Anheuser-Busch InBev NV 845,341 70,697 Brazil (2.0%) Petroleo Brasileiro SA ADR Type A 1,605,916 32,970 Banco do Brasil SA 2,542,800 27,130 Cielo SA 909,077 22,491 Vale SA Class B ADR 1,224,700 22,437 Vale SA Class B Pfd. ADR 761,898 13,554 Banco Bradesco SA ADR 837,960 13,122 131,704 Canada (1.8%) Potash Corp. of Saskatchewan Inc. (Toronto Shares) 520,400 20,920 Suncor Energy Inc. 586,031 19,702 Bank of Nova Scotia 339,270 18,429 Canadian National Railway Co. 184,977 15,978 Teck Resources Ltd. Class B 493,376 15,729 Potash Corp. of Saskatchewan Inc. 317,905 12,834 Cameco Corp. 600,998 11,629 115,221 China (5.3%) China Mobile Ltd. 5,233,000 58,043 China Construction Bank Corp. 69,700,960 52,252 ^ Geely Automobile Holdings Ltd. 107,325,000 45,894 China State Construction International Holdings Ltd. 28,497,280 33,779 China Telecom Corp. Ltd. 41,256,000 24,409 ^,* China ZhengTong Auto Services Holdings Ltd. 29,292,500 19,738 ^ Weichai Power Co. Ltd. 5,063,520 17,851 China Overseas Land & Investment Ltd. 6,140,000 15,988 Ping An Insurance Group Co. of China Ltd. 2,022,000 15,912 China Shenhua Energy Co. Ltd. 3,580,500 15,171 CNOOC Ltd. 6,975,000 14,354 ^ Chow Tai Fook Jewellery Group Ltd. 8,827,200 10,856 Industrial & Commercial Bank of China Ltd. 11,995,000 7,899 ^ Zhongsheng Group Holdings Ltd. 5,663,500 7,273 Shougang Fushan Resources Group Ltd. 17,314,000 6,024 345,443 Denmark (0.7%) AP Moeller - Maersk A/S Class B 5,235 36,538 DSV A/S 318,300 7,160 43,698 Finland (0.5%) Sampo Oyj 762,651 23,912 Fortum Oyj 613,029 11,346 35,258 France (8.5%) Sanofi 1,621,520 142,415 Total SA 1,053,323 53,057 17 International Value Fund Market Value Shares ($000) BNP Paribas SA 1,040,103 52,468 France Telecom SA 3,682,138 41,157 Cap Gemini SA 925,300 38,926 Safran SA 975,057 38,841 Vinci SA 589,300 26,122 Technip SA 216,951 24,470 CNP Assurances S.A. 1,563,073 22,088 Valeo SA 423,466 18,647 ArcelorMittal 1,251,300 18,500 LVMH Moet Hennessy Louis Vuitton SA 111,041 18,053 Schneider Electric SA 238,700 14,946 Iliad SA 96,661 14,895 Christian Dior SA 93,800 13,476 Faurecia 644,686 9,707 547,768 Germany (5.9%) SAP AG 1,779,784 129,788 Bayer AG 534,516 46,606 Deutsche Post AG 2,169,590 43,015 Allianz SE 326,100 40,510 Merck KGaA 295,778 37,831 Volkswagen AG Prior Pfd. 108,767 22,583 Bayerische Motoren Werke AG 229,560 18,353 Software AG 400,973 16,103 Henkel AG & Co. KGaA Prior Pfd. 186,792 14,936 Siemens AG 144,651 14,575 384,300 Greece (0.1%) OPAP SA 1,057,356 6,758 Hong Kong (2.2%) Swire Pacific Ltd. Class A 4,979,850 58,901 China Mobile Ltd. ADR 638,500 35,367 Sands China Ltd. 4,211,000 15,741 Wing Hang Bank Ltd. 1,308,500 13,851 ^ Luk Fook Holdings International Ltd. 5,332,000 13,319 Jardine Matheson Holdings Ltd. 123,580 7,592 144,771 India (0.4%) ICICI Bank Ltd. ADR 411,536 16,153 ^ Infosys Ltd. ADR 222,472 9,660 25,813 Indonesia (1.0%) Telekomunikasi Indonesia Persero Tbk PT ADR 771,800 31,374 Bank Mandiri Persero Tbk PT 27,027,500 23,089 Gudang Garam Tbk PT 2,245,500 11,450 65,913 Ireland (0.3%) * Ryanair Holdings plc ADR 647,600 20,885 Israel (0.2%) Teva Pharmaceutical Industries Ltd. ADR 265,299 10,723 Italy (2.3%) Eni SPA 2,805,685 64,562 Intesa Sanpaolo SPA (Registered) 19,921,525 32,092 Atlantia SPA 1,276,792 21,118 * UniCredit SPA 4,018,600 17,775 Fiat Industrial SPA 1,095,321 11,872 147,419 Japan (12.6%) Japan Tobacco Inc. 1,625,000 44,935 Mitsubishi Corp. 2,409,700 43,020 Tokyo Electron Ltd. 943,000 42,464 Bridgestone Corp. 1,795,900 41,950 Omron Corp. 2,079,900 41,466 Yaskawa Electric Corp. 5,481,000 39,282 ^ Ricoh Co. Ltd. 4,494,000 37,610 Panasonic Corp. 6,136,400 37,221 FANUC Corp. 232,600 37,057 Dai Nippon Printing Co. Ltd. 5,216,000 36,961 Fujitsu Ltd. 9,205,000 35,415 Canon Inc. 1,047,500 34,043 Sumitomo Mitsui Financial Group Inc. 1,075,800 32,873 Fujikura Ltd. 11,482,000 31,950 Daito Trust Construction Co. Ltd. 304,200 30,705 LIXIL Group Corp. 1,279,200 28,281 Seven & I Holdings Co. Ltd. 708,983 21,865 Yahoo Japan Corp. 59,705 20,547 Komatsu Ltd. 974,500 20,420 Shin-Etsu Chemical Co. Ltd. 355,600 20,078 Sumitomo Mitsui Trust Holdings Inc. 5,956,650 18,077 Astellas Pharma Inc. 335,800 16,702 Softbank Corp. 520,200 16,429 Toyota Motor Corp. 409,900 15,805 Lintec Corp. 731,000 12,645 18 International Value Fund Market Value Shares ($000) Sumitomo Corp. 889,800 12,130 THK Co. Ltd. 646,900 10,754 Yamato Kogyo Co. Ltd. 342,800 9,629 Asahi Glass Co. Ltd. 1,358,000 9,231 Miraca Holdings Inc. 154,000 6,504 Nippon Electric Glass Co. Ltd. 1,219,000 6,204 812,253 Mexico (0.3%) * Genomma Lab Internacional SAB de CV Class B 9,017,600 17,975 Netherlands (4.0%) * ING Groep NV 9,510,248 84,624 Unilever NV 1,277,174 46,943 Heineken NV 701,013 43,262 Akzo Nobel NV 735,300 40,021 PostNL NV 6,299,212 24,859 Randstad Holding NV 521,173 17,040 256,749 Norway (0.4%) Petroleum Geo-Services ASA 1,015,804 17,553 Subsea 7 SA 466,931 10,236 27,789 Russia (2.5%) Gazprom OAO ADR 6,894,340 63,325 Sberbank of Russia 18,689,492 54,877 Mobile Telesystems OJSC ADR 1,342,747 23,015 Lukoil OAO ADR 192,200 11,664 MMC Norilsk Nickel OJSC ADR 684,563 10,522 163,403 Singapore (2.3%) DBS Group Holdings Ltd. 5,086,701 57,767 Singapore Telecommunications Ltd. 18,985,000 50,007 Genting Singapore plc 40,388,000 43,872 151,646 South Africa (0.9%) Mr Price Group Ltd. 1,061,296 16,410 Standard Bank Group Ltd. 1,205,256 14,883 Mediclinic International Ltd. 2,421,904 13,170 MTN Group Ltd. 583,948 10,552 55,015 South Korea (4.5%) Samsung Electronics Co. Ltd. 93,349 112,022 Hyundai Mobis 222,226 56,478 SK Telecom Co. Ltd. 165,200 23,335 KT&G Corp. 271,955 20,695 Hyundai Home Shopping Network Corp. 131,383 15,594 SK Innovation Co. Ltd. 99,600 14,640 Daewoo International Corp. 346,170 13,279 Hana Financial Group Inc. 441,200 12,835 KB Financial Group Inc. 337,870 11,490 Hite Jinro Co. Ltd. 313,540 9,268 289,636 Spain (1.3%) Banco Bilbao Vizcaya Argentaria SA 4,285,687 35,811 * Banco Santander SA 3,595,847 27,787 Red Electrica Corp. SA 316,800 14,864 Mediaset España Comunicación SA 1,381,600 7,436 85,898 Sweden (2.6%) Assa Abloy AB Class B 1,143,543 38,098 Sandvik AB 2,557,520 35,538 Securitas AB Class B 3,988,498 29,047 Getinge AB 655,561 20,173 Swedbank AB Class A 960,800 17,846 SKF AB–B Shares 669,400 15,107 Oriflame Cosmetics SA 466,439 12,890 168,699 Switzerland (5.8%) Novartis AG 1,253,637 75,595 ABB Ltd. 3,576,773 64,596 Julius Baer Group Ltd. 1,155,370 40,094 Credit Suisse Group AG 1,461,600 33,990 Roche Holding AG 160,672 30,950 Nestle SA 432,696 27,471 GAM Holding AG 1,914,197 26,771 TE Connectivity Ltd. 771,077 24,813 Adecco SA 442,942 21,479 Cie Financiere Richemont SA 305,423 19,821 Nobel Biocare Holding AG 944,067 8,457 374,037 Taiwan (1.0%) Taiwan Semiconductor Manufacturing Co. Ltd. 14,257,704 43,444 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,273,724 20,252 Wistron Corp. 101,817 98 63,794 Thailand (0.5%) Kasikornbank PCL (Foreign) 5,354,300 31,311 19 International Value Fund Market Value Shares ($000) Turkey (0.8%) * Turkcell Iletisim Hizmetleri AS 4,180,900 25,543 KOC Holding AS 4,906,267 23,051 48,594 United Kingdom (20.6%) Unilever plc 2,505,488 93,463 * The Royal Bank of Scotland Group plc 18,772,494 83,822 Carnival plc 2,010,791 80,095 GlaxoSmithKline plc 3,488,595 78,171 Barclays plc 20,613,758 76,225 British American Tobacco plc 1,357,540 67,334 Vodafone Group plc 22,849,987 62,053 Prudential plc 4,434,576 60,903 BP plc 8,212,095 58,648 TESCO plc 9,359,726 48,432 HSBC Holdings plc 4,884,788 48,161 Rio Tinto plc 920,859 46,003 Smith & Nephew plc 4,288,397 45,351 WPP plc 3,432,632 44,368 Standard Chartered plc 1,661,507 39,339 Royal Dutch Shell plc Class A (Amsterdam Shares) 1,106,528 37,933 Aviva plc 6,585,048 35,266 BAE Systems plc 6,845,690 34,552 Rexam plc 4,783,363 34,539 Informa plc 4,436,698 28,719 Petrofac Ltd. 1,078,023 27,988 Wolseley plc 585,179 25,653 BG Group plc 1,219,232 22,637 Tullow Oil plc 963,825 21,897 BHP Billiton plc 629,662 20,182 Inchcape plc 3,087,523 20,080 British Sky Broadcasting Group plc 1,637,545 18,742 Carillion plc 3,681,956 18,326 WM Morrison Supermarkets plc 3,317,573 14,364 Ensco plc Class A 237,300 13,721 HSBC Holdings plc 1,223,069 12,052 National Grid plc 964,332 10,998 1,330,017 United States (2.9%) * Popular Inc. 3,607,054 69,725 ^,* Ultra Petroleum Corp. 2,112,905 48,195 * Weatherford International Ltd. 4,203,000 47,494 RenaissanceRe Holdings Ltd. 168,600 13,717 Marvell Technology Group Ltd. 1,265,800 9,987 189,118 Total Common Stocks (Cost $5,947,515) 6,272,191 Temporary Cash Investments (4.5%) 1 Money Market Fund (4.4%) 2,3 Vanguard Market Liquidity Fund, 0.167% 282,728,797 282,729 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) 4,5,6 Fannie Mae Discount Notes, 0.120%, 12/26/12 2,000 2,000 4,5 Freddie Mac Discount Notes, 0.130%, 11/6/12 7,000 7,000 United States Treasury Note/Bond, 1.375%, 11/15/12 500 500 9,500 Total Temporary Cash Investments (Cost $292,228) 292,229 Total Investments (101.5%) (Cost $6,239,743) 6,564,420 Other Assets and Liabilities (-1.5%) Other Assets 5 40,139 Liabilities 3 (139,425) (99,286) Net Assets (100%) Applicable to 217,091,931 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,465,134 Net Asset Value Per Share $29.78 20 International Value Fund At October 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 7,440,148 Undistributed Net Investment Income 139,778 Accumulated Net Realized Losses (1,437,124) Unrealized Appreciation (Depreciation) Investment Securities 324,677 Futures Contracts (893) Forward Currency Contracts (1,235) Foreign Currencies (217) Net Assets 6,465,134 See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $86,440,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98.8% and 2.7%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $93,433,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $7,400,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $1,450,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 21 International Value Fund Statement of Operations Year Ended October 31, 2012 ($000) Investment Income Income Dividends 1 192,483 Interest 2 418 Security Lending 7,282 Total Income 200,183 Expenses Investment Advisory Fees—Note B Basic Fee 11,322 Performance Adjustment (1,821) The Vanguard Group—Note C Management and Administrative 13,137 Marketing and Distribution 1,417 Custodian Fees 1,068 Auditing Fees 39 Shareholders’ Reports 104 Trustees’ Fees and Expenses 16 Total Expenses 25,282 Net Investment Income 174,901 Realized Net Gain (Loss) Investment Securities Sold (387,045) Futures Contracts 41,917 Foreign Currencies and Forward Currency Contracts (7,701) Realized Net Gain (Loss) (352,829) Change in Unrealized Appreciation (Depreciation) Investment Securities 574,353 Futures Contracts (14,588) Foreign Currencies and Forward Currency Contracts (2,375) Change in Unrealized Appreciation (Depreciation) 557,390 Net Increase (Decrease) in Net Assets Resulting from Operations 379,462 1 Dividends are net of foreign withholding taxes of $8,310,000. 2 Interest income from an affiliated company of the fund was $399,000. See accompanying Notes, which are an integral part of the Financial Statements. 22 International Value Fund Statement of Changes in Net Assets Year Ended October 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 174,901 190,358 Realized Net Gain (Loss) (352,829) 68,816 Change in Unrealized Appreciation (Depreciation) 557,390 (754,252) Net Increase (Decrease) in Net Assets Resulting from Operations 379,462 (495,078) Distributions Net Investment Income (189,240) (158,358) Realized Capital Gain — — Total Distributions (189,240) (158,358) Capital Share Transactions Issued 794,128 1,142,498 Issued in Lieu of Cash Distributions 179,201 150,229 Redeemed 1 (1,251,764) (1,618,337) Net Increase (Decrease) from Capital Share Transactions (278,435) (325,610) Total Increase (Decrease) (88,213) (979,046) Net Assets Beginning of Period 6,553,347 7,532,393 End of Period 2 6,465,134 6,553,347 1 Net of redemption fees for fiscal 2012 and 2011 of $63,000 and $149,000, respectively. Effective May 23, 2012, the redemption fee was eliminated. 2 Net Assets—End of Period includes undistributed net investment income of $139,778,000 and $151,532,000. See accompanying Notes, which are an integral part of the Financial Statements. 23 International Value Fund Financial Highlights For a Share Outstanding Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $28.98 $31.92 $29.95 $24.36 $48.38 Investment Operations Net Investment Income .804 .843 .698 .742 1.176 1 Net Realized and Unrealized Gain (Loss) on Investments .838 (3.103) 2.007 5.839 (21.841) Total from Investment Operations 1.642 (2.260) 2.705 6.581 (20.665) Distributions Dividends from Net Investment Income (.842) (.680) (.735) (.991) (.940) Distributions from Realized Capital Gains — (2.415) Total Distributions (.842) (.680) (.735) (.991) (3.355) Net Asset Value, End of Period $29.78 $28.98 $31.92 $29.95 $24.36 Total Return 2 6.00% -7.27% 9.12% 28.34% -45.49% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,465 $6,553 $7,532 $6,494 $5,335 Ratio of Total Expenses to Average Net Assets 3 0.40% 0.39% 0.39% 0.45% 0.42% Ratio of Net Investment Income to Average Net Assets 2.77% 2.59% 2.41% 2.93% 3.08% Portfolio Turnover Rate 53% 39% 51% 55% 59% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.03%), (0.05%), (0.04%), (0.02%), and 0.02%. See accompanying Notes, which are an integral part of the Financial Statements. 24 International Value Fund Notes to Financial Statements Vanguard International Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of United States corporations. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under 25 International Value Fund the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. During the year ended October 31, 2012, the fund’s average investment in futures contracts represented 3% of net assets, based on quarterly average aggregate settlement values. The fund’s average investment in forward currency contracts represented 4% of net assets, based on quarterly average notional amounts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares prior to May 23, 2012, were credited to paid-in capital. B. Lazard Asset Management LLC, Edinburgh Partners Ltd., Hansberger Global Investors, Inc., and, beginning August 2012, ARGA Investment Management, LP, each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Lazard Asset Management LLC is subject to quarterly adjustments based on performance for the preceding five years relative to the MSCI All Country World Index ex USA. The basic fee of Edinburgh Partners Ltd. is subject to quarterly adjustments based on performance for the preceding three years relative to the MSCI All Country World Index ex USA. The 26 International Value Fund for the preceding three years relative to the MSCI All Country World Index ex USA. The basic fee of Hansberger Global Investors, Inc., is subject to quarterly adjustments based on performance for the preceding three years relative to the MSCI Europe, Australasia, Far East Index for periods prior to February 1, 2011, and the current benchmark, the MSCI All Country World Index ex USA, beginning February 1, 2011. The benchmark change will be fully phased in by January 2014. In accordance with the advisory contract entered into with ARGA Investment Management, LP, beginning August 1, 2013, the investment advisory fee will be subject to quarterly adjustments based on performance since October 31, 2012, relative to the MSCI All Country World Index ex USA. Until August 2012, a portion of the fund was managed by AllianceBernstein L.P. The basic fee paid to AllianceBerstein L.P. was subject to quarterly adjustments based on performance for the preceding five years relative to the MSCI All Country World Index ex USA. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the year ended October 31, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.18% of the fund’s average net assets, before a decrease of $1,821,000 (0.03%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2012, the fund had contributed capital of $892,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.36% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
